Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Statements Regarding 35 U.S.C. § 112 6th Paragraph Compliance

	
For claim 28, the claim limitation “means for transmitting, to a second user equipment, a first set of data in a first slot” has been interpreted under 35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “means for” coupled with functional language “transmitting, to a second user equipment, a first set of data in a first slot” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  A review of the specification shows that the Schedule component 720 and Transmitter 735 disclosed in figure 7 and par. 115, 117 appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation.  

For claim 28, the claim limitation “means for determining, based at least in part on the transmission of the first set of data in the first slot and an upcoming transmission in a second slot, whether a power estimation capability of the second user equipment satisfies a threshold” has been interpreted under 35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “means for” coupled with functional language “determining, based at least in part on the transmission of the first set of data in the first 

For claim 28, the claim limitation “means for transmitting, based at least in part on the power estimation capability of the second user equipment satisfying the threshold, data in a symbol reserved for automatic gain control at the second slot” has been interpreted under 35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “means for” coupled with functional language “transmitting, based at least in part on the power estimation capability of the second user equipment satisfying the threshold, data in a symbol reserved for automatic gain control at the second slot” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  A review of the specification shows that the Transmission component 725 and Transmitter 735 disclosed in figure 7 and par. 115, 117 appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation.  


A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112, sixth paragraph.
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 12-17, 19, 21-31 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by LI et al. (US 20210112505 with PCT filed on 02/02/2018).

Regarding claims 1, 23, 28, 30, LI et al. (US 20210112505) teaches a method for wireless communication at a first user equipment, comprising: 
transmitting, to a second user equipment, a first set of data in a first slot (fig. 5, 10, par. 72, 82, 88, first set of symbols 410); 
determining, based at least in part on the transmission of the first set of data in the first slot and an upcoming transmission in a second slot, whether a power estimation capability of the second user equipment satisfies a threshold (fig. 5, 10, par. 70, 72, 82, 88, 135, 137, 139, The RX UE combines these 2 pieces of information to predict the received power level at least 2-3 or more OFDM symbols ahead of time, assuming that the RX power level can be approximated by the predicted TX power level based on the received indicator I1 or look-ahead information attenuated by the current or predicted channel gain (based on the current or estimated CSIR)); and 
transmitting, based at least in part on the power estimation capability of the second user equipment satisfying the threshold, data in a symbol reserved for automatic gain control at the second slot (fig. 10, par. 70, 72-74, 77, PSCCH in the slot in place of AGC).


Regarding claim 2, 24, 29, LI et al. (US 20210112505) teaches the method of claim 1, wherein the symbol reserved for automatic gain control at the second slot is located at a temporal beginning of the second slot (fig. 10, par. 70, 72-74, 77, 132, AGC in slot 410).

Regarding claim 3, 25, LI et al. (US 20210112505) teaches the method of claim 1, further comprising: receiving, from the second user equipment, an indication of an ability of the second user equipment to predict a received signal power (par. 72, 73, 139, the transmission of the transmit power recommendation information from the RX UE), wherein transmitting the data in the symbol reserved for automatic gain control is based at least in part on the received indication (par. 72, 73, 139, the transmission of the transmit power recommendation information from the RX UE).

Regarding claim 4, 26, LI et al. (US 20210112505) teaches the method of claim 1, wherein the power estimation capability of the second user equipment comprises an ability of the second user equipment to predict a received signal power associated with one or more transmissions in the second slot (fig. 5, 10, par. 70, 72, 82, 88, 137, 139, The RX UE combines these 2 pieces of information to predict the received power level at least 2-3 or more OFDM symbols ahead of time, assuming that the RX power level can be approximated by the predicted TX power level based on the received indicator I1 or look-ahead information attenuated by the current or predicted channel gain (based on the current or estimated CSIR)).

Regarding claims 5, 27, LI et al. (US 20210112505) teaches the method of claim 4, wherein the power estimation capability of the second user equipment is further based at least in part on one or more of a total received signal power observed by the second user equipment in the first slot, a reference signal received power observed by the second user equipment for the first user equipment in the first slot, a spatial configuration used by the second user equipment for reception in the first slot, or a combination thereof (fig. 5, 10, par. 54, 56, 70, 72, 82, 88, 137, 139, the receiver to decode the received transmit power level or information and adjust its AGC accordingly).

Regarding claim 6, LI et al. (US 20210112505) teaches the method of claim 5, wherein the total received signal power comprises a received signal strength indicator for the first slot (fig. 5, 10, par. 54, 56, 70, 72, 82, 88, 137, 139, the receiver to decode the received transmit power level or information and adjust its AGC accordingly).

Regarding claim 7, The method of claim 1, the determining comprising: 
identifying a resource reservation associated with the upcoming transmission in the second slot (par. 54, 70, 72, a transmitting wireless node 200 is scheduled or selects a set of physical resources for a periodic sidelink transmission to a wireless node 100 in every second subframes/slots/mini-slots… he wireless node 100 can use the indicator I1 received from PSCCH in the current slot to predict the reception power for the next SL transmission(s)); 
transmitting, to the second user equipment, an indication of the resource reservation (par. 70, 72, The RX UE continuously updates its CSIR and monitors the PSCCH for the indicator I1 transmited from the TX UE); and 
determining that the power estimation capability of the second user equipment satisfies the threshold based at least in part on transmitting the indication (fig. 5, 10, par. 70, 72, 82, 88, 137, 139, The RX UE combines these 2 pieces of information to predict the received power level at least 2-3 or more OFDM symbols ahead of time, assuming that the RX power level can be approximated by the predicted TX power level based on the received indicator I1 or look-ahead information attenuated by the current or predicted channel gain (based on the current or estimated CSIR)).

Regarding claim 12, LI et al. (US 20210112505) teaches the method of claim 1, the determining comprising: 
identifying a first transmission power associated with the transmission of the first set of data (par. 72, 111); 
receiving, from the second user equipment, a command to adjust the first transmission power (par. 72, 73, 74, 111, 139, indicates to the transmitting wireless node 200 a transmit power recommendation for the next SL transmissions); 
adjusting, based at least in part on receiving the command, a second transmission power associated with the upcoming transmission in the second slot (par. 72, 73, 74, 111, 139, indicates to the transmitting wireless node 200 a transmit power recommendation for the next SL transmissions); and 
determining that the power estimation capability of the second user equipment satisfies the threshold based at least in part on the adjusting (par. 72, 73, 74, 111, 135, 139, the next transmission changes by at least a predefined threshold with respect to the current Tx power level).

Regarding claim 13, LI et al. (US 20210112505) teaches the method of claim 12, wherein the command comprises a transmit power control command (par. 111, 135).

Regarding claim 14, LI et al. (US 20210112505) teaches the method of claim 1, the determining comprising: receiving, from a base station, a first grant associated with transmissions in the first slot (par. 54, 70); 
receiving, from the base station, a second grant associated with transmissions in the second slot (par. 54, 70); and 
determining that the power estimation capability of the second user equipment satisfies the threshold based at least in part on the first grant and the second grant (par. 70, 72, scheduled or selects a set of physical resources for a periodic sidelink transmission to a wireless node 100 in every second subframes/slots/mini-slots…The RX UE combines these 2 pieces of information to predict the received power level at least 2-3 or more OFDM symbols ahead of time, assuming that the RX power level can be approximated by the predicted TX power level based on the received indicator I1 or look-ahead information attenuated by the current or predicted channel gain (based on the current or estimated CSIR)).

Regarding claim 15, LI et al. (US 20210112505) teaches the method of claim 14, wherein the first grant and the second grant are a same grant (par. 54, 70).

Regarding claim 16, LI et al. (US 20210112505) teaches the method of claim 14, wherein the first grant and the second grant are different grants (par. 54, 70).

Regarding claim 17, LI et al. (US 20210112505) teaches the method of claim 1, further comprising: mapping the data to the symbol at a temporal beginning of the first slot or the second slot, wherein transmitting the data is based at least in part on the mapping (par. 72, 88, 97, 102).

Regarding claim 19, LI et al. (US 20210112505) teaches the method of claim 1, wherein the first set of data comprises an indication of the second slot (par. 69, 70, AGC indicating the reception power for the next SL transmission).

Regarding claim 21, LI et al. (US 20210112505) teaches the method of claim 1, wherein at least one slot occurs between the first slot and the second slot fig. 10, par. 70, 72-74, 77, PSCCH in the slot in place of AGC).

Regarding claim 22, LI et al. (US 20210112505) teaches the method of claim 1, wherein the first slot and the second slot comprise an aggregated slot (fig. 5, 10, par. 89, AGC setting and PSCCH).

Regarding claim 31, LI teaches the method of claim 19, wherein the first set of data comprises a control transmission (par. 69, 70, AGC indicating the reception power for the next SL transmission).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over LI et al. (US 20210112505 with PCT filed on 02/02/2018) in view of ZHANG et al. (US 20130322269).

Regarding claim 8, LI does not teach the method of claim 1, the determining comprising: identifying an absence of a resource reservation associated with the upcoming transmission in the second slot; and determining that the power estimation capability of the second user equipment does not satisfy the threshold based at least in part on the identifying.

But, ZHANG et al. (US 20130322269) in a similar or same field of endeavor teaches identifying an absence of a resource reservation associated with the upcoming transmission in the second slot (par. 47, The AGC calculates the average signal power only in DL subframes that are certain to the terminal in an absence of information in UL/DL configuration); and determining that the power estimation capability of the second user equipment does not satisfy the threshold based at least in part on the identifying (par. 8, 38, 39, 47, average signal power is used to determine against the target level to adjust the power for transmitting).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by ZHANG in the system of LI to determine the change in power. 
The motivation would have been to provide quick and accurate adjustment to the analog signal gain at the input of the ADC in order to maintain the magnitude of the 

Regarding claim 9, ZHANG et al. (US 20130322269) teaches the method of claim 8, wherein the resource reservation associated with the upcoming transmission comprises a reservation of resources for the upcoming transmission in the second slot (par. 47, UL/DL configuration).


Claims 10, 11, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over LI et al. (US 20210112505 with PCT filed on 02/02/2018) in view of GOICHBERG et al. (US 20200389250).

Regarding claim 10, LI does not teach the method of claim 1, the determining comprising: 
identifying a first transmission power associated with transmissions in the first slot; 
identifying a second transmission power associated with the upcoming transmission in the second slot; 
determining that a difference between the first transmission power and the second transmission power satisfies a second threshold; and 
determining that the power estimation capability of the second user equipment satisfies the threshold based at least in part on the difference.
(par. 34, 46, 49, k representing order of the measurement in time, ΔP=P(k)−P(k−1); k in one time slot and k-1 in another time slot); 
identifying a second transmission power associated with the upcoming transmission in the second slot (par. 34, 46, 49, k representing order of the measurement in time, ΔP=P(k)−P(k−1); k in one time slot and k-1 in another time slot); 
determining that a difference between the first transmission power and the second transmission power satisfies a second threshold (par. 46, 49, ΔP=P(k)−P(k−1)); and 
determining that the power estimation capability of the second user equipment satisfies the threshold based at least in part on the difference (par. 46, 49, ΔP=Ptotal.sub.BP−Ptotal.sub.BNP>0).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by GOICHBERG in the system of LI to determine the change in power. 
The motivation would have been to achieve optimal throughput. 

Regarding claim 11, LI does not teach the method of claim 1, the determining comprising: 
identifying a first transmission power associated with transmissions in the first slot; 

determining that a difference between the first transmission power and the second transmission power does not satisfy a second threshold; and 
determining that the power estimation capability of the second user equipment does not satisfy the threshold based at least in part on the difference.
But, GOICHBERG et al. (US 20200389250) in a similar or same field of endeavor teaches identifying a first transmission power associated with transmissions in the first slot (par. 34, 46, 49, k representing order of the measurement in time, ΔP=P(k)−P(k−1); k in one time slot and k-1 in another time slot); 
identifying a second transmission power associated with the upcoming transmission in the second slot (par. 34, 46, 49, k representing order of the measurement in time, ΔP=P(k)−P(k−1); k in one time slot and k-1 in another time slot); 
determining that a difference between the first transmission power and the second transmission power does not satisfy a second threshold (par. 46, 49, ΔP=P(k)−P(k−1)); and 
determining that the power estimation capability of the second user equipment does not satisfy the threshold based at least in part on the difference (par. 46, 49, ΔP=Ptotal.sub.BP−Ptotal.sub.BNP>0).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by GOICHBERG in the system of LI to determine the change in power. 


Regarding claim 18, LI does not teach the method of claim 17, wherein the data in the symbol reserved for automatic gain control comprise coded data bits different from coded data bits associated with automatic gain control.
But, GOICHBERG et al. (US 20200389250) in a similar or same field of endeavor teaches wherein the data in the symbol reserved for automatic gain control comprise coded data bits different from coded data bits associated with automatic gain control (par. 46, 49, adjustment of bit rate).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by GOICHBERG in the system of LI to determine the change in power. 
The motivation would have been to achieve optimal throughput. 


Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over LI et al. (US 20210112505 with PCT filed on 02/02/2018) in view of GARCIA et al. (US 20180249423).

Regarding claim 20, LI does not teach the method of claim 19, wherein the second slot is immediately subsequent to the first slot, and wherein the indication of the second slot comprises a number of slots over which the first user equipment intends to transmit.
(par. 73), and wherein the indication of the second slot comprises a number of slots over which the first user equipment intends to transmit (par. 73, the network device 101 may schedule, for a time slot n, a beam associated with a GAC gain which is similar as that applied in an adjacent time slot n−1, such that no significant change in AGC gain is required in current time slot n. In another embodiment, the network device 101 may apply a plurality of receiving beams associated with an AGC gain in a plurality of contiguous time intervals respectively; par. 86, after each AGC operation, an AGC status for a beam index is obtained and a relationship between the AGC status and the beam may be used as a basis for AGC scheduling of next turn).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by GARCIA in the system of LI to determine the change in power. 
The motivation would have been to reduce time and power consumption of the AGC operation. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THINH D TRAN whose telephone number is (571)270-3934. The examiner can normally be reached mon-fri 9-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on 5712727969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THINH D TRAN/for /Thinh Tran/, Patent Examiner of Art Unit 2466                                                                                                                                                                                                        03/25/2022